Hosmer, Ch. J.
By the statute, entitled “An act against fraudulent conveyances,” an action is given against the party to such a conveyance, who shall wittingly justify the same to have been done bona fide, and on good consideration; and to the party grieved, for the recovery of certain specified forfeitures. The sum recovered is to be divided, the one half to the person injured, and the other half to the county treasurer. Upon this statute, the United States have instituted the present suit. The action being founded on a statute, no person can sustain it but the one to whom it is given. The party aggrieved only can maintain a suit; and incidentally, if he is successful, the county treasury will derive a benfit; but if he omit to sue, neither the public nor *343any individual, can supply the defect. The offence committed by the attempted justification of a fraudulent conveyance, is not a crime, but a civil injury; and the prosecution for redress, is governed by the same rules, which are applicable to all civil actions.
The only local actions between individuals, are those in which the title to land may be determined, and trespass quare clausum fregit; and these must be commenced and tried in the county where the land lies. All other actions are transitory, and must be brought in the county where the plaintiff or defendant dwells. Stat. p. 34. sect. 6.
The only question in the case, is, whether the United States dwell in the county of Middlesex. The defendant is a resident of New-Haven county; and the plaintiffs, to sustain the court’s jurisdiction, are compelled to show, that they are inhabitants of Middlesex county.
The law giving jurisdiction is to be construed according to the popular meaning of its words, or by a deviation from them so far only as is necessary, to accomplish the legislative intent.
Regarding the plain intendment of the terms of the law, it may safely be asserted, that the plaintiffs do not dwell in the county of Middlesex, but that the inhabitants of this county dwell in the United States.
I readily admit there are cases, in which the words of the law must be departed from, because the intention of the legislature requires it. It undoubtedly was their object to create courts, in which justice might be administered to every individual and corporation in the state. Hence, if a corporation is located, a part of it being in one county, and a part in another, it may sue or be sued in either. So, if one of numerous plaintiffs or defendants, reside in one county, and the rest in another, an action is sustainable, for or against them, in either county. The words of the act do not reach this case; but the object of it does; and the construction must be commensurate with the legislative intention. It may be said, that the United States are embraced within the same intendment of the legislature; but the assertion is gratuitous. The United States had no existence, when the law originally was passed; (vid. edition 1750.) and there is no reason for embracing within it this case, unthought of, at the enaction of the law, when justice and convenience do not require, but absolutely prohibit it. The United States cannot be made *344defendants in any suit; and as plaintiffs, it is as convenient for them to sue the defendant in the county where he dwells, as any where else. On the other hand, what reasons of justice and inconvenience repel the idea of dragging the defendant, causelessly, from his own vicinity, to accommodate—whom? Not the United States; but, if any one, their agent.
In the nature of the plaintiffs’ demand, there is nothing implying locality. The suit is not for the punishment of a crime, which, I admit, is local. If it is, it must be dismissed, as it will hardly be contended, that offences against this state, are prosecutable by the United States; more especially, in a civil action. Nor do the interests of the county treasury bear on this point. Before whatever court judgment shall be rendered, the sum recoverable must be distributed according to law.
The provisions of the statute are very explicit; and a plain path is marked out, for the plaintiffs to walk in. In the county where he resides, the defendant is amenable to their demand; and the institution of a suit there, while it gives to the plaintiffs the justice they may be entitled to, will not unnecessarily oppress the defendant.
The other Judges were of the same opinion.
Plea in abatement sufficient.